Wilde J.
delivered the opinion of the Court. The right of way set up by the defendants depends on the construction of the deeds from Isaac Van Deusen to his sons Abraham and Isaac ; it being very clear that the parol evidence reported by the referee cannot be admitted to explain the intention of the parties, or the terms of the deeds. If a deed be defective, or ambiguous on the face of it, it may be void for uncertainty, but the defect cannot be supplied, or the ambiguity removed, by parol evidence. Facts and circumstances, existing at the time of a conveyance, may become important, and may be proved by parol evidence, as was decided in the case of Leland v. Stone, 10 Mass. R. 459 ; but the evidence now offered goes to show the agreement of the parties, and the intention of the grant to Isaac Van Deusen, as to the location of the way ; which is clearly inadmissible.1
The parol evidence as to the agreement being excluded, there is nothing to support the defendant’s construction of the deeds in question. The way granted is to cross the plaintiff’s lot; and the words of the grant are to be understood *166according to their common meaning, unless it appears that ^le parties intended to use them in a different sense. The way claimed by the defendants is not across the plaintiff’s lot, according to the usual acceptation of the word ; and it cannot be presumed from the facts and circumstances reported, that it was otherwise understood by the parties.
The language of the deed is not definite, but according to its most obvious meaning, the object seems to nave been to secure to the grantee access to the public highway The lots conveyed to him did not adjoin the public highway ; and although there was a way used, it was only a way by sufferance, which might be legally stopped up at any time.
This construction is strengthened by the subsequent acts of the grantee and his assigns. The case shows that there has been either a location of the way at another place, or a nonuser for nearly forty years, which raises a violent presumption against the present claim.1
We are also of the opinion, that the defence must fail for another reason. It appears by the report of the referee, that the defendants drew their timber on the plaintiff’s land “for the purpose of turning it around, it not being convenient to do it on the defendant Matthew’s land.” This was a misuser of the right of way, and could not be justified.
We have, however, no doubt of the plaintiff’s right to recover on the ground first stated.

Judgment for the plaintiff.


 But if the words in a deed creating or reserving a right of way be ambiguous as to the extent of the right, the acts and usage of the parties are admissible in evidence to explain the language of the deed. Choate v. Burnham, 7 Pick. 274.


 See 3 Kent’s Comm. (3d ed.) 448, 449; Per Abbott C. J. in Doe v. Hilder, 2 Barn. & Ald. 791; Per Littledale J., in Littleton v. Cross, 3 Barn. & Cressw. 339; Wright v. Freeman, 5 Harr. & Johns. 477; Hoffman v. Savage, 15 Mass. R. 130; Emerson v. Wiley, 10 Pick. 310; Jenk. 12; 2 Inst. 353; Yelv. (Metcalf’s ed.) 142, n. 1; Thomas v. Sorrell, Vaugh 341; Beardslce v. French, 7 Connect. R. 125; Commissioners v. Taylor, 2 Bay 282 But ere White v. Crawford, 10 Mass. R. 183